Citation Nr: 1015454	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a heart condition, 
claimed as mitral valve dysfunction with bacterial 
endocarditis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 RO decision, which 
denied a claim for service connection for mitral valve 
dysfunction with bacterial endocarditis.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The Board notes that a statement of the case (SOC) was issued 
in May 2006 with respect to a claim for separate and 
compensable evaluations for each ear for tinnitus.  As the 
Veteran did not submit a timely substantive appeal with 
respect to this claim, the issue was not properly appealed to 
the Board and is, therefore, not before the Board for 
adjudication. 

Additionally, the Board notes that, on October 13, 2009, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of Veterans Affairs announced his decision to 
establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions: ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  As 
required by 38 U.S.C. § 1116, VA will issue regulations 
through notice and comment rule-making procedures to 
establish the new presumptions of service connection for 
those diseases.  Those regulations will take effect on that 
date that a final rule is published in the Federal Register.  
Until that time, VA does not have authority to establish 
service connection and award benefits based upon the planned 
new presumptions.  On November 20, 2009, the Secretary of 
Veterans Affairs directed the Board to stay action on all 
claims for service connection that cannot be granted under 
current law but that potentially may be granted based on the 
planned new presumptions of service connection for ischemic 
heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era.  However, as the Veteran did 
not serve in the Republic of Vietnam during the Vietnam Era, 
the Board finds that these new regulations are irrelevant to 
the claim currently on appeal before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a heart condition, claimed as mitral valve dysfunction with 
bacterial endocarditis.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.

The Veteran has set forth several theories regarding the 
etiology of his current claimed heart condition.  In his 
March 2010 Appellant's Brief, the Veteran asserted that he 
has mitral valve dysfunction with bacterial endocarditis as a 
result of a typhoid vaccination (bacilli) he received in 
service.  In a September 2008 statement, the Veteran asserted 
that he is allergic to eggs whites and mild products.  He 
asserted that he received vaccinations containing eggs in 
service, which clearly caused him to have difficulty 
breathing, weakness, and heart issues.  

Alternatively, in an October 2007 statement, the Veteran 
asserted that he was given salt pills in service to keep from 
dehydrating in the tropics, which resulted in his current 
heart problems. 

In his November 2006 notice of disagreement (NOD), the 
Veteran asserted that he underwent dental procedures, 
including tooth extractions, in service which could have been 
a source of bacteria that could have led to heart problems, 
as he was never administered antibiotics before or after 
these procedures.  More specifically, he indicated in his 
July 2006 claim that he was not protected from bacterial 
endocarditis during the dental procedures he underwent from 
March 22-23, 1976.

The Veteran asserted in a January 2008 statement that he 
exhibited symptoms, such as weakness, numbness, tingling or 
loss of feeling in the face, arm, or leg, loss of balance or 
falling; vision difficulties; hearing difficulties; dizziness 
or feelings of spinning; blackouts; and swelling of the 
ankles, in service, which were indicative of a heart problem.  
In his November 2006 NOD, the Veteran indicated that he began 
experiencing a chronic cough in service, which he also 
believes to be indicative of a heart problem.  Essentially, 
the Veteran contended in both of these statements that he has 
experienced these symptoms since his time in service.   

A review Veteran's service treatment records does not reveal 
any complaints, treatment, or diagnosis of a heart condition 
of any kind.  However, the Board does note that the Veteran 
complained in service of blackouts, shortness of breath, and 
coughing.  He also received dental treatment and 
vaccinations. 

With regard to a current heart disability, the Veteran was 
noted in an August 2006 VA treatment record as having 
moderate severe mitral regurgitation.  In a September 2006 VA 
treatment record, the Veteran was noted as having moderately 
severe mitral regurgitation, mild tricuspid regurgitation, 
and mild diastolic dysfunction. 

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  A 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the United States Court of 
Appeals for Veterans Claims (Court) held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge. 
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.

In this case, in light of the fact that the Veteran was 
treated for complaints of blackouts and shortness of breath 
in service; he has asserted that he has had symptoms he 
believes to be related to heart disease since service; and he 
has a current diagnosis of a heart disability, the Board 
finds that the necessity for a VA examination is shown for 
the proper assessment of the Veteran's claim.  38 U.S.C.A. § 
5103A (West 2002).  Thus, this issue must be remanded in 
order to schedule the Veteran for a VA examination to 
determine whether he has a current heart condition of any 
kind, to include mitral valve dysfunction with bacterial 
endocarditis, and, if so, whether this current heart 
condition was caused or aggravated by his active duty 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).  The examiner 
should also specifically consider whether the Veteran's 
current heart condition was caused or aggravated by in-
service dental procedures, in-service prescription of salt 
pills, or in-service vaccinations.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an 
appropriate VA examination for his 
claim for service connection for a 
heart condition, to include mitral 
valve dysfunction with bacterial 
endocarditis.  The claims file should 
be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been 
reviewed.  The examiner should also 
elicit from the Veteran a history of 
his symptoms relating to his claimed 
heart condition.  After reviewing the 
file, examining the Veteran, and 
noting the Veteran's reported history 
and assertions, the examiner should 
diagnose all current heart 
disabilities, to include mitral valve 
dysfunction with bacterial 
endocarditis, shown to exist.  An 
opinion should be provided as to 
whether it is at least as likely as 
not that the Veteran's current heart 
disability or disabilities were 
incurred in or aggravated by a 
disease or injury in service.  In 
rendering this opinion, the examiner 
should also specifically consider 
whether it is at least as likely as 
not that the Veteran's current heart 
disability or disabilities were 
caused or aggravated by in-service 
dental procedures, in-service 
prescription of salt pills, or in-
service vaccinations.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the most 
recent supplemental statement of the 
case (SSOC).  In the event that the 
claim is not resolved to the 
satisfaction of the Veteran, he 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time 
to submit additional argument, the 
claim should be returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



